OPINION — AG — A SCHOOL BOARD MEMBER'S WIFE IS LEGALLY ELIGIBLE TO DO SUBSTITUTE TEACHING DURING THE ABSENCE OF OTHER TEACHERS AND FOR SHORT PERIODS OF TIME. SUCH EMPLOYMENT CAN NOT BE CONTINUOUS IN NATURE AND CANNOT REFLECT A PATTERN OF CONSTANCY. MOREOVER, A SCHOOL BOARD MEMBER'S WIFE IS NOT ELIGIBLE UNDER THE PROVISIONS OF 70 O.S. 1971 6-105(C) [70-6-105], WHICH REQUIRES RESPECTIVELY A WRITTEN CONTRACT FOR A SUBSTITUTE TEACHER EMPLOYED IN EXCESS OF TWENTY (20) SCHOOL DAYS DURING A SCHOOL YEAR; AND SIMILAR REQUIREMENTS FOR ANY SUBSTITUTE TEACHER EMPLOYED IN ANY SCHOOL SYSTEM ON A MONTHLY OR ANNUAL BASIS. CITE: 21 O.S. 1971 481 [21-481] (NEPOTISM) (NATHAN J. GIGGER)